Arch Brown was convicted in the county court of Okmulgee county of the crime of selling intoxicating liquor, and his punishment fixed at a fine of *Page 197 
$50 and imprisonment for 30 days, and he prosecutes an appeal to this court.
This appeal has been pending since the 14th day of May, 1917, and the cause was submitted on the 12th day of November, 1918, on motion by the Attorney General to affirm the judgment for failure to prosecute the appeal. No brief has been filed in behalf of the plaintiff in error, nor was any appearance made for oral argument at the time the cause was submitted.
An examination of the record convinces the court that this appeal is without merit. Three reputable witnesses testified positively to the alleged sale of whisky by the plaintiff in error, and no defense was interposed in his behalf. The jury assessed the punishment at the minimum under the statute, and the plaintiff in error, under the testimony, deserved more drastic punishment.
The motion of the Attorney General to affirm the judgment is sustained. It is ordered that the judgment be affirmed. Mandate to issue forthwith.